Citation Nr: 0308192	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  94-32 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher evaluation for service-connected 
allergic rhinitis.

2.  Entitlement to a higher evaluation for service-connected 
left carpal tunnel syndrome, postoperative.

3.  Entitlement to a higher evaluation for service-connected 
pes cavus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
September 1991.

This matter arises from an October 1992 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which granted service 
connection for left carpal tunnel syndrome, postoperative, 
allergic rhinitis, and pes cavus.  In each case, the RO 
assigned a 0 percent rating. The veteran appealed the issues 
of entitlement to higher evaluations.  In November 2002, the 
RO increased the veteran's rating for his allergic rhinitis 
to 10 percent.  However, since this increase did not 
constitute a full grant of the benefit sought, the evaluation 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  In August 1998, the Board remanded the claims 
for additional development.

In April 1998, a hearing was held before the undersigned, who 
is the member of the Board rendering the final determination 
in this appeal and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).


FINDINGS OF FACT

1.  For the period from October 1, 1991 to June 12, 2002, the 
veteran's allergic rhinitis is shown to have been productive 
of congestion and secretion, but not a chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  

2.  For the period from June 13, 2002 to the present, the 
veteran's allergic rhinitis has been productive of complaints 
of frontal headaches, swelling, congestion and pressure in 
the forehead and cheek, but is not shown to be productive of 
chronic atrophic rhinitis with moderate crusting, ozena, and 
atrophic changes, and is not productive of allergic or 
vasomotor rhinitis with polyps.

3.  The veteran's left carpal tunnel syndrome, postoperative, 
is productive of good grip strength, normal coordination and 
no restriction of motion or range of motion, with no evidence 
of ankylosis or atrophy, a normal sensory examination except 
for decreased sensation to light touch and pinprick in 
fingers 2 through 5 on the left hand, normal nerve conduction 
studies, and a normal electromyography study; it is not shown 
to be productive of mild incomplete paralysis or neuritis of 
the median nerve.  

4.  The veteran's pes cavus is productive of pain, with no 
toe or heel deformity, no motor or sensory impairment or 
weakness; X-rays were noted to be consistent with high arches 
(pes cavus), with no other abnormality; the veteran's pes 
cavus is not productive of a dorsiflexed great toe, some 
limitation of dorsiflexion at the ankle, definite tenderness 
under metatarsal heads, bilaterally or unilaterally.    


CONCLUSIONS OF LAW

1.  For the period from October 1, 1991 to June 12, 2002, the 
criteria for a compensable rating for allergic rhinitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 6501, 6522 (as 
in effect prior to October 7, 1996, and thereafter).

2.  As of June 13, 2002, the criteria for a rating in excess 
of 10 percent for allergic rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Code 6501 (as in effect October 7, 
1996, and thereafter), 38 C.F.R. § 4.97, Diagnostic Code 6522 
(as in effect October 7, 1996).  

3.  The criteria for a compensable rating for left carpal 
tunnel syndrome, postoperative, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Code 8515 (2002).

4.  The criteria for a compensable rating for pes cavus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5278 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist, and also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326a.  However, the regulations add nothing of substance to 
the new legislation and the Board's consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required in 
this case.  First, VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 1992 rating decision that the 
evidence did not show that the criteria for compensable 
ratings for his service-connected left carpal tunnel 
syndrome, postoperative, allergic rhinitis, and pes cavus had 
been met.  Those are the key issues in this case, and the 
rating decision, statement of the case (SOC), and 
supplemental statement of the case (SSOC) informed the 
appellant of the evidence needed to substantiate his claim.  
In November 2002, the veteran was informed that the criteria 
for a rating in excess of 10 percent for his service-
connected allergic rhinitis had not been met.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been advised of the information and 
evidence needed to substantiate this claim and that VA has 
complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  In 
addition, the veteran has been afforded examinations for the 
disabilities in issue.  In November 1998, the RO attempted to 
obtain records from Dr. James Blackwell, and informed the 
veteran that these records had been requested.  There is no 
record of a reply from Dr. Blackwell.  In a letter from the 
RO, dated in April 2002, and in a November 2002 SSOC, he was 
informed of the VCAA, and of the types of evidence which may 
be probative of his claim.   Specifically, he was informed 
that provided certain criteria were met, that VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  See 38 C.F.R. § 3.159(c)(1-3) (2002).  He 
was told that it was ultimately his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  He was also informed that Dr. 
Blackwell's records had not been received, and he was also 
provided with an authorization (VA Form 21-4142) and 
requested to complete this form if there was any additional 
evidence he wished VA to obtain.  However, there is no record 
of a reply that is responsive to the RO's request.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating these claims.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

II.  Increased Ratings

In October 1992, the RO granted service connection for left 
carpal tunnel syndrome, postoperative, allergic rhinitis, and 
pes cavus.  In each case, the RO assigned a 0 percent rating, 
and assigned an effective date for service connection of 
October 1, 1991.  The veteran appealed the issues of 
entitlement to higher evaluations.  In November 2002, the RO 
increased the veteran's rating for his allergic rhinitis to 
10 percent, and assigned an effective date of June 13, 2002.  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Allergic Rhinitis

The veteran argues that a higher evaluation is warranted for 
his service-connected allergic rhinitis.  A review of his 
oral and written testimony shows that he has a cough, pain 
behind his eyes, nasal drip, and sinus headaches.  He stated 
that he uses medication daily for control of his symptoms.

The issue is whether a compensable rating for allergic 
rhinitis is warranted from October 1, 1991 to June 12, 2002, 
and whether rating in excess of 10 percent is warranted for 
any period from June 13, 2002 to the present.  

Initially, the Board notes that the veteran filed his claim 
in October 1991.  The rating criteria for rhinitis have 
changed during the pendency of his appeal.  

Specifically, prior to October 7, 1996, a 10 percent 
evaluation is warranted for chronic atrophic rhinitis with 
definite atrophy of the intranasal structure and moderate 
secretion.  A 30 percent evaluation requires moderate 
crusting, ozena (atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting, and fetor), and 
atrophic changes.  38 C.F.R. § 4.97, Diagnostic Code 6501 (as 
effective prior to October 7, 1996).  

Effective October 7, 1996, the regulations for the evaluation 
of rhinitis were revised.  61 Fed. Reg. 46720-46731 (Sept. 5, 
1996).  When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas, 1 Vet. App. 308.  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  
38 U.S.C.A. § 5110(g) (West 2002).

As of October 7, 1996, a 10 percent evaluation is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
rating requires polyps.  38 C.F.R. § 4.97, Diagnostic Code 
6522.  

A VA examination report, dated in March 1992, shows that the 
veteran reported that he had a history of allergies and 
stuffy nose.  On examination, there was no specific blockage 
of air flow through the right and left nares.  The 
turnbinates appeared normal.  The diagnoses included allergic 
rhinitis, periodic.  

Records from an unidentified health care provider, dated in 
May 1992 and July 1993, show complaints of a two-week history 
of sinus pressure and yellow-green drip with occasional 
slight throat irritation.  On examination, in May 1992, the 
nose was slightly boggy and the sinus areas were "minimally 
tender if at all."  The July 1993 ear, nose and throat 
examination was negative.  

An examination report from the Alexander Ear, Nose and Throat 
Center (Alexander), dated in June 2002, shows that the 
veteran was examined on June 13, 2002.  He reported a history 
of frontal headaches associated with rhinorrhea, swelling and 
congestion.  He denied having allergy attacks, but complained 
of pressure in the forehead and cheek, which occurred about 
twice a month.  He reported that he took over-the-counter 
medications with some relief.  On examination, there was some 
congestion of the nose and swelling, especially on the left 
side.  Sinus X-rays revealed a partial left maxillary, and 
ethmoid sinus opacification with a questionable left nasal 
mass or polyposis.  The frontal sinuses and sphenoid sinuses 
appeared clear.  

1.  October 1, 1991 to June 12, 2002

The Board finds that for the period from October 1, 1991 to 
June 12, 2002, the criteria for a compensable rating for 
allergic rhinitis have not been met.  With regard to the 
criteria in effect prior to October 7, 1996, the relevant 
medical evidence consists of the March 1992 VA examination 
report and the two reports from an unidentified private 
health care provider (dated in May 1992 and July 1993).  This 
evidence shows that the veteran complained of secretion in 
May 1992, and slight bogginess was noted at that time.  The 
June 2002 Alexander report shows that there was some 
congestion of the nose and swelling, especially on the left 
side, with sinus X-rays revealing a partial left maxillary, 
and ethmoid sinus opacification with a questionable left 
nasal mass or polyposis.  In summary, this evidence includes 
findings that indicate that his turbinates were normal, and 
there are no findings of atrophy of the intranasal structure.  
Therefore, the Board finds that the evidence does not show 
that the veteran had chronic atrophic rhinitis with definite 
atrophy of the intranasal structure, and that the criteria 
for a compensable rating have not been met.  38 C.F.R. § 
4.97, Diagnostic Code 6501 (as in effect prior to October 7, 
1996).  

With regard to the criteria as in effect October 7, 1996, 
there is no evidence dated between this time and the June 
2002 Alexander report.  See 38 U.S.C.A. § 5110(g).  
Therefore, these criteria are not implicated by the evidence, 
and a 10 percent evaluation is not warranted under these 
criteria.  

2.  June 13, 2002 to the Present

The issue is whether a rating in excess of 10 percent is 
warranted for any period from June 13, 2002 to the present.  

For the criteria in effect prior to October 7, 1996, a 30 
percent evaluation is warranted for chronic atrophic rhinitis 
with moderate crusting, ozena (atrophic rhinitis marked by a 
thick mucopurulent discharge, mucosal crusting, and fetor), 
and atrophic changes.  38 C.F.R. § 4.97, Diagnostic Code 6501 
(as effective prior to October 7, 1996).  

As of October 7, 1996, a 30 percent evaluation is warranted 
for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 
4.97, Diagnostic Code 6522.  

The only medical evidence for consideration is the June 2002 
Alexander report.  
This report does not show that the veteran has chronic 
atrophic rhinitis with moderate crusting, ozena or atrophic 
changes.  With regard to polyps, although sinus X-rays 
revealed a questionable left nasal mass or polyposis, this 
was not corroborated on examination, which showed that the 
frontal sinuses and sphenoid sinuses were clear.  In summary, 
the preponderance of the evidence is against the claim that 
the criteria for a rating in excess of 10 percent have been 
met, and the Board finds that the claim must be denied.  38 
C.F.R. § 4.97, Diagnostic Code 6501 (as in effect prior to 
October 7, 1996, and thereafter), Diagnostic Code 6522 (as in 
effect October 7, 1996).   

B.  Left Carpal Tunnel Syndrome

The veteran's service medical records show that he began 
receiving treatment for paresthesias in about 1988, with 
diagnoses that included left carpal tunnel syndrome.  In 
September 1989, he underwent a left carpal tunnel release.  
An electromyography report for the left arm, dated in June 
1991, was normal.  

In October 1992, the RO granted service connection for left 
carpal tunnel syndrome, postoperative, and assigned a 
noncompensable rating.  The veteran has appealed.  

The veteran argues that a higher evaluation is warranted for 
his service-connected left carpal tunnel syndrome, 
postoperative.  A review of his oral and written testimony 
shows that he has numbness in the first finger and thumb.  At 
his April 1998 hearing, he stated that he was not receiving 
treatment for this condition.   

Under DC 8515, mild incomplete paralysis or neuritis of the 
median nerve of the major or minor extremity warrants a 10 
percent evaluation. 

A VA examination report, dated in March 1992, shows that the 
veteran reported a history of a left carpal tunnel 
retinaculum release in August 1990.  On examination, the 
veteran was noted to be right-handed.  In the palmar left 
hand crossing the wrist is an overall 21/4 inch serpiginous 
scar of purple retinaculum release.  The Tinel's sign was 
negative at the left wrist.  Opposition of the thumb to digit 
tips was normally performed and normally held, and left hand 
grip was "good."  The relevant diagnosis was postoperative 
state service-era left carpal tunnel retinaculum release.  

An examination report from Midtown Neurology, P.C. (Midtown), 
dated in June 2002, shows that the veteran reported that he 
had a three-year history of pain and tingling in the thumb 
and index finger.  He stated that these symptoms had worsened 
and were now constant.  He reported that he had numbness in 
the first finger that was not accompanied by pain, weakness 
or incoordination, and that he was not dropping objects.  On 
examination, there was normal high cortical function and a 
normal cranial nerve examination.  Grip strength was 5/5, 
bilaterally, including "good hand grip of the left hand."  
There was no restriction of motion or range of motion.  Tone 
and bulk were "completely normal throughout."  Sensory 
examination was normal except for decreased sensation to 
light touch and pinprick in fingers 2 through 5 on the left 
hand, ending at about the left palm.  Coordination was 
normal, and deep tendon reflexes were 2+ in the upper 
extremities, bilaterally.  Nerve conduction studies showed 
normal motor and sensory conductions of both the median and 
the ulnar nerves, including normal electromyography (EMG) 
testing of the abductor pollicus brevis muscle on the left.  
The diagnosis noted that there was no objective evidence of 
any related carpal tunnel syndrome from the veteran's 
military experience, and that the veteran's current 
symptomatology was not consistent with his carpal tunnel 
syndrome and release while in the military.  

The Board finds that the preponderance of the evidence is 
against the claim, and that the impairment resulting from the 
veteran's left carpal tunnel syndrome, postoperative does not 
warrant a compensable rating.  The March 1992 VA examination 
report indicates that the veteran had good grip strength with 
normal coordination.  There was no evidence of ankylosis, 
atrophy or a limitation of motion in the left upper 
extremity.  The June 2002 Midtown report shows that grip 
strength was 5/5, including "good hand grip of the left 
hand."  There was no restriction of range of motion.  Tone, 
bulk and coordination were normal.  Sensory examination was 
normal except for decreased sensation to light touch and 
pinprick in fingers 2 through 5 on the left hand, ending at 
about the left palm.  Nerve conduction studies and an EMG 
were normal.  The examiner concluded that there was no 
objective evidence of any related carpal tunnel syndrome from 
the veteran's military experience, and that the veteran's 
current symptomatology was not consistent with his carpal 
tunnel syndrome and release while in the military.  Based on 
the foregoing, the Board finds that the evidence does not 
show that the veteran has mild incomplete paralysis or 
neuritis of the median nerve of the left upper extremity.  
Therefore the criteria for a compensable rating under DC 8515 
have not been met, and the claim must be denied.

C.  Pes Cavus

The veteran's service medical records show that at various 
times between 1980 and 1991, he was profiled for pes cavus, 
with a permanent profile since 1987.  These profiles contain 
a few notations of flat feet.  In January 1988, a moderate 
pes cavus configuration was noted on X-ray.  His treatments 
included arch supports and anti-inflammatories.  

The veteran argues that a higher evaluation is warranted for 
his service-connected pes cavus.  A review of his oral and 
written testimony shows that he was recommended for surgery, 
which he declined, and that it was recommended that he use 
arch supports.  He stated that he cannot do prolonged walking 
(i.e., more than about half a mile), and that he could stand 
for more than about 15 to 20 minutes.  He complained of daily 
foot pain, and that he switched to a night shift which was 
less physically demanding.  At his hearing, held in April 
1998, he stated that he is not currently receiving treatment 
for this disability.

A VA examination report, dated in March 1992, shows that the 
veteran reported a history of pes cavus, and a very high 
bilateral arch, but that he had no solar callosities or 
podiatric care.  On examination, carriage was erect and 
posture and gait were normal.  The feet had a "rather high 
arch," but the fore feet were pliable, with no solar 
calluses discerned.  There was no epidermophytosis in the 
feet.  The relevant diagnosis was bilateral pes cavus, 
moderate.  

An examination report from Southside Orthopedic Center 
(Southside), dated in June 2002, shows that the veteran 
complained of bilateral foot pain, to include as a result of 
prolonged standing or walking.  He stated that he could stand 
about one-half hour, or walk one-half of a mile, before his 
feet started hurting.  He reported that he had been treated 
in the past with arch supports, modified shoes and a cast.  
He stated that he presently uses flexible shoes with arches, 
provided in commercial shoes.  He denied numbness, deformity 
and callus formation.  On examination, gait was normal.  He 
could tiptoe and walk on his heels well.  There was no 
evidence of abnormality of the tendo Achilles.  The ankle had 
a complete range of motion, and sensory examination was 
completely normal.  There were no toe deformities, and no 
deformity of the heel.  Gross motor functions were within 
normal limits.  There was no evidence of any weakness.  X-
rays were noted to be consistent with high arches (pes 
cavus), with no other abnormality noted.  The impression was 
painful pes cavus, with some limitation of normal and 
functional ability.  

A statement from C.M., received in April 1998, shows that the 
author stated that he was the veteran's supervisor; that he 
noticed that the veteran had some difficulty with his feet; 
and that he suggested that the veteran try working nights, as 
there was less walking.  He further stated that after two 
years of working the night shift, the veteran still had 
difficulty with his feet.

The RO assigned the veteran a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5278, for claw foot (pes 
cavus), acquired.  Under this code, a noncompensable 
evaluation is warranted for a slight disability.  A 10 
percent evaluation is warranted when the great toe is 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilaterally or 
unilaterally. 

The Board finds that the criteria for a 10 percent rating 
have not been met.  The only relevant medical evidence in 
this case is the March 1992 VA examination report and the 
Southside examination report.  Neither of these reports 
indicates that the great toe is dorsiflexed, some limitation 
of dorsiflexion at the ankle, definite tenderness under 
metatarsal heads, bilaterally or unilaterally.  In this 
regard, the Southside report indicates that the veteran's 
ankle had a complete range of motion, and that there were no 
toe deformities or findings to show that the veteran has 
definite tenderness under metatarsal heads.  Accordingly, the 
evidence does not show that the criteria for a compensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5278 have 
been met, and the claim must be denied.  

The Board has also considered whether other diagnostic 
criteria under the Rating Schedule may be appropriate to the 
veteran's disability.  

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent 
rating is warranted for flatfoot, acquired, moderate, weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis,  pain on manipulation and use of the 
feet, bilateral or unilateral.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5277, bilateral weak 
foot warrants assignment of a 10 percent evaluation in which 
a symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness.  The underlying 
condition for such disorder is to be rated, and the minimum 
rating to be assigned is 10 percent.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent 
evaluation is warranted for foot injuries that are moderate.

After careful consideration, the Board finds that a 
compensable evaluation of 10 percent is not warranted.  The 
veteran's ankles are not shown to have a limitation in the 
range of motion, and the evidence is insufficient to show 
weakness, disturbed circulation, or other impairment 
warranting an increased evaluation.  Therefore, the criteria 
for compensable ratings at Diagnostic Codes 5271, 5277 and 
5284 have not been met.  In this regard, to the extent that 
it may be argued that a compensable rating is warranted based 
on functional loss, the impression in the Southside report 
noted painful pes cavus, with some limitation of normal and 
functional ability.  However, the Board finds that there is 
neither evidence of functional loss, or objective and 
competent evidence of adequate pathology to support a 
conclusion that the disability meets the criteria provided 
for a compensable rating.  In this regard, the evidence does 
not show that the veteran has abnormal ambulation (on 
examination, the veteran's gait was normal, and he could 
tiptoe and walk on his heels well), and there was no evidence 
of abnormality of the tendo Achilles.  Although the veteran 
complains of pain associated with the disability at issue, "a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this case, there were no toe 
deformities, and no deformity of the heel.  Gross motor 
functions were within normal limits.  There was no evidence 
of any weakness.  X-rays were noted to be consistent with 
high arches (pes cavus), with no other abnormality noted.  
Therefore, while the veteran subjectively complained of 
discomfort, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, and 4.45 do not provide a basis for a higher rating.  A 
compensable rating is not merited.

As a final matter, the Board notes that there is no evidence 
of metatarsalgia, Hallux valgus, Hallux ridigus, hammer toe, 
or nonunion or malunion of the tarsal or metatarsal bones to 
warrant separate ratings or a higher disability evaluation 
under alternative rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279, 5280, 5281, 5282, 5283.  

D.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period from October 1, 1991 to June 12, 2002, a 
compensable rating for allergic rhinitis is denied.  

As of June 13, 2002, a rating in excess of 10 percent for 
allergic rhinitis is denied.

A compensable rating for left carpal tunnel syndrome, 
postoperative, is denied.  

A compensable rating for pes cavus is denied.  

	
___________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

